DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on February 17, 2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 17, 2021 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,321,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,321,996.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Concerning claim 1, line 12 of the claim recites the phrase “the disengagement portion the torque shaft”, wherein the word “of” is missing from the phrase.  Line 13 of the claim recites the phrase “wherein the stop prevents that nut”, wherein the word “that” appears to have been mistakenly used in place of the word “the”.  
Concerning claim 16, line 7 of the claim recites the word “traveling”.  Although this is an accepted spelling for the word, the rest of the claim uses the spelling “travelling”.  It is recommended that one spelling of the word be used for consistency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berra et al. (US 2010/0030255, hereinafter Berra).
Concerning claim 1, the Berra et al. prior art reference teaches a delivery apparatus for delivering a medical device (Figure 7; 700), comprising: a torque shaft (Figure 12; 720) comprising an engagement portion comprising threads (Figure 12; 726), a disengagement portion lacking the threads (Figure 12; portion of 720 proximal 726) and having a first end adjacent to the engagement portion (Figure 12; distal end of 720) and a stop disposed at a second end of the disengagement portion (Figure 12; 722); and a nut (Figure 712) coaxially disposed over the torque shaft and comprising a grooved surface portion comprising grooves configured to mate with the threads of the engagement portion of the torque shaft (Figure 10-11; the offset between screws 714 and 716 may be defined as a groove that mates with the threads of the shaft, and the portions of the surface distal to and proximal of the screws may also be defined as grooves), wherein the disengagement portion of the torque shaft has a length that is at least as long as the threaded surface portion of the nut (Figure 12; 720); wherein the torque shaft is configured to be rotatable relative to the nut such that rotation of the torque shaft causes the nut to move axially along the threads of the engagement portion, the grooves of the nut disengaging from the threads of the 
Concerning claim 2, the Berra reference teaches the delivery apparatus of claim 1, wherein the nut comprises at least one axially raised portion (Figure 11; portion of lumen of nut that includes screw ends of 714 and 716) configured to extend within an opening formed in a sheath (Figure 12; 710, sheath may be interpreted as the sheath and nut together, the opening may be defined as the lumen of both the sheath and nut) disposed axially about the at least one axially raised portion (outer surface of both the sheath and nut together are disposed axially about the portion of the nut that includes the screw ends).
Concerning claim 3, the Berra reference teaches the delivery apparatus of claim 2, wherein axial movement of the nut relative to the torque shaft causes axial movement of the sheath ([¶ 0178]).
Concerning claim 4, the Berra reference teaches the delivery apparatus of claim 3, wherein the sheath is configured to receive and retain a prosthetic valve in a compressed delivery state (Figure 12; 1220), wherein axial movement of the nut moves the sheath axially relative to the prosthetic valve (Figure 13).
Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al. (US 2005/0080476, hereinafter Gunderson).
Concerning claim 16, the Gunderson et al. prior art reference teaches a delivery apparatus for delivering a medical device (Figure 13; 400), comprising: an elongated, first component (Figure 13; 410) comprising an engagement portion comprising threads (Figure 13; 416) and a disengagement portion lacking the threads (Figure 13; portion of 410 proximal 416); and a travelling, second component axially disposed relative to the first elongated component (Figure 
Concerning claim 18, the Gunderson reference teaches the delivery apparatus of claim 16, wherein the traveling component is secured against rotation relative to the elongated component upon rotation of the elongated portion if held in place by a user (if handle is rotated, the nut will rotate with the handle).
Concerning claims 19 and 20, the Gunderson reference teaches the delivery apparatus of claim 16, wherein the disengagement portion has a length that is greater than the length of the reveling component (Figure 13; 420).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2005/0080476, hereinafter Gunderson) in view of Shiu et al. (US 2005/0027305, hereinafter Shiu).
Concerning claim 17, the Gunderson reference teaches the delivery apparatus of claim 16, but does not teach the engagement portion and the disengagement portion being formed on an inner surface of the elongated component.
However, the Shiu reference teaches a delivery apparatus for delivering a medical device, wherein the reference teaches both an embodiment where an elongated component has outer threads of an engagement portion upon which a travelling component travels (Figure 15; 1412) and an embodiment having an elongated component with threads of an engagement portion formed on an inner surface of the elongated component within which a travelling component travels (Figure 5; 124).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the engagement portion and the disengagement portion of the Gunderson reference be formed on an inner surface of the elongated component with the travelling component travelling within the elongated component as an obvious alternative to the engagement portion and the disengagement portion being formed on an outer surface.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hollett reference (US 9480818) teaches a medical device with a clutch mechanism (Figure 11; 310); .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/13/2021